Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of December 19, 2017 by and
among FinTech Acquisition Corp. II, a Delaware corporation (the “Company”),
Intermex Holdings II, Inc., a Delaware corporation (“Intermex”), and the
undersigned stockholders of the Company (collectively, the “Company
Stockholders” or the “Voting Parties”, and each, a “Company Stockholder” or a
“Voting Party”).

 

WHEREAS, concurrently with the execution of this Agreement, the Company, FinTech
II Merger Sub Inc., a Delaware corporation and direct wholly owned subsidiary of
the Company (“Merger Sub 1”), FinTech II Merger Sub 2 LLC, a Delaware limited
liability company and direct wholly owned subsidiary of the Company (“Merger Sub
2”), Intermex, and SPC Intermex Representative LLC, a Delaware limited liability
company, have entered into an Agreement and Plan of Merger (as the same may be
amended from time to time, the “Merger Agreement”), pursuant to which Merger Sub
1 will be merged (the “First Merger”) with and into Intermex with Intermex
continuing as the initial surviving entity, immediately following which the
initial surviving entity will be merged (the “Second Merger,” and together with
the First Merger, the “Mergers”) with and into Merger Sub 2, with Merger Sub 2
continuing as the surviving entity and a direct wholly owned subsidiary of the
Company; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Intermex has required that the Company Stockholders execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.     Definitions. As used herein the term “Voting Shares” shall mean all
securities of the Company beneficially owned (as such term is defined in Rule
13d-3 under the Exchange Act, including by the exercise or conversion of any
security exercisable or convertible for shares of Company Common Stock (as
defined herein), but excluding shares of stock underlying unexercised options or
warrants) (“Beneficially Owned” or “Beneficial Ownership”) by any Voting Party,
including any and all securities of the Company acquired and held in such
capacity subsequent to the date hereof (the “Company Voting Shares”).
Capitalized terms used and not defined herein shall have the respective meanings
assigned to them in the Merger Agreement.

 

2.     Representations and Warranties of the Voting Parties. Each Voting Party
on its own behalf hereby represents and warrants to the other parties hereto,
severally and not jointly, with respect to such Voting Party and such Voting
Party’s ownership of its Voting Shares set forth on Annex A as follows:

 

a.      Organization; Authority. If Voting Party is a legal entity, Voting Party
(i) is duly incorporated or organized, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization and (ii)
has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. If Voting Party is a natural person, Voting
Party has the legal capacity to enter into this Agreement and perform his or her
obligations hereunder. If Voting Party is a legal entity, this Agreement has
been duly authorized, executed and delivered by Voting Party. This Agreement
constitutes a valid and binding obligation of Voting Party enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 



 1 

 

 

b.    No Consent. No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person on the
part of Voting Party is required in connection with the execution, delivery and
performance of this Agreement. If Voting Party is a natural person, no consent
of such Voting Party's spouse is necessary under any "community property" or
other laws for the execution and delivery of this Agreement or the performance
of Voting Party’s obligations hereunder. If Voting Party is a trust, no consent
of any beneficiary is required for the execution and delivery of this Agreement
or the performance of Voting Party’s obligations hereunder.

 

c.    No Conflicts. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, nor compliance with
the terms hereof, will (A) if such Voting Party is a legal entity, conflict with
or violate any provision of the organizational documents of Voting Party, or (B)
violate, conflict with or result in a breach of, or constitute a default (with
or without notice or lapse of time or both) under, any provision of, any trust
agreement, loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument, permit, concession, franchise, license, judgment,
order, notice, decree, statute, law, ordinance, rule or regulation applicable to
Voting Party or to Voting Party’s property or assets, except, in the case of
clause (B), that would reasonably be expected to prevent or delay the
consummation of the Mergers or that would reasonably be expected to prevent
Voting Party from fulfilling its obligations under this Agreement.

 

d.     Ownership of Shares. Voting Party Beneficially Owns its Voting Shares
free and clear of all Encumbrances. Except pursuant hereto and pursuant to (i)
the Letter Agreement dated January 19, 2017 between certain stockholders of the
Company and the Company, (ii) the Amended and Restated Limited Liability Company
Agreement of FinTech Investor Holdings II, LLC, (iii) the Contingent Sale and
Assignment of Economic Interest Agreement dated January 19, 2017 between Daniel
G. Cohen and Bay Pond Partners, L.P., (iv) the Contingent Sale and Assignment of
Economic Interest Agreement dated January 19, 2017 between Daniel G. Cohen and
Bay Pond Investors (Bermuda) L.P. and (v) the Contingent Sale and Assignment of
Economic Interest Agreement dated January 19, 2017 between Daniel G. Cohen and
Ithan Creek Master Investors (Cayman) L.P., there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Voting Party is a party relating to the pledge, acquisition, disposition,
transfer or voting of Voting Shares and there are no voting trusts or voting
agreements with respect to the Voting Shares.  Voting Party does not
Beneficially Own (i) any Voting Shares other than the Voting Shares set forth on
Annex A and (ii) any options, warrants or other rights to acquire any additional
shares of common stock of the Company (“Company Common Stock”) or any security
exercisable for or convertible into shares of Company Common Stock, other than
as set forth on Annex A (collectively, “Options”).

 



 2 

 

 

3.     Agreement to Vote Shares.

 

a.     Each Voting Party shall during the term of this Agreement vote or cause
to be voted the Company Voting Shares that he, she or it Beneficially Owns, and
shall execute a written consent or consents of stockholders of the Company if
stockholders of the Company are requested to vote their shares through the
execution of an action by written consent: (i) in favor of the Mergers and the
Merger Agreement and the transactions contemplated by the Merger Agreement,
including the Parent Charter and Bylaws Amendment and the issuance of shares of
Parent Common Stock and all shareholder approvals required by the rules of
Nasdaq with respect to the issuance of shares of Parent Common Stock and the
Parent Equity Compensation Plan and the adjournment of the Parent Stockholders’
Meeting, in each case, at every meeting (or in connection with any request for
action by written consent) of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof; and
(ii) against (A) any proposal or offer from any Person (other than Intermex or
any of its Affiliates) concerning (1) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving the Company or any of its Subsidiaries (each, a “Company Entity”), (2)
the issuance or acquisition of shares of capital stock or other equity
securities of any Company Entity, or (3) the sale, lease, exchange or other
disposition of any significant portion of any Company Entity’s properties or
assets; (B) any action, proposal, transaction or agreement which would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company or the Merger Subs
under the Merger Agreement; and (C) any action, proposal, transaction or
agreement that would reasonably be expected to impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the Mergers
or the fulfillment of the Company’s or the Merger Subs’ conditions under the
Merger Agreement or change in any manner the voting rights of any class of
shares of the Company (including any amendments to the Company’s certificate of
incorporation or bylaws other than in connection with the Mergers).

 

b.     The Voting Parties hereby authorize the Company, the Merger Subs and
Intermex to publish and disclose in any announcement or disclosure required by
the SEC and in the Proxy Statement and filings with any Governmental Authority
whose consent, approval, authorization or waiver is required to consummate the
Mergers, each Voting Party’s identity and ownership of the Voting Shares and the
nature of each Voting Party’s obligations under this Agreement.

 ‌

4.     No Voting Trusts or Other Arrangement. Each Voting Party shall not, and
shall not permit any entity under Voting Party’s control to, deposit any Voting
Shares in a voting trust, grant any proxies with respect to the Voting Shares or
subject any of the Voting Shares to any arrangement with respect to the voting
of the Voting Shares or otherwise in respect of the Voting Shares other than in
accordance with this Agreement or the Merger Agreement. Each Voting Party hereby
revokes any and all previous proxies and attorneys in fact with respect to the
Voting Shares.

 

5.      Transfer and Encumbrance. Each Voting Party, during the term of this
Agreement, shall not, directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of or encumber (“Transfer”) any of his, her
or its Voting Shares or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of his, her or its Voting Shares
or Voting Party’s voting or economic interest therein. Any attempted Transfer of
Voting Shares or any interest therein in violation of this Section 5 shall be
null and void. This Section 5 shall not prohibit a Transfer of Voting Shares by
any Voting Party to (a) any other Voting Party or (b) with the prior written
approval of Intermex, any other Person; provided, however, that a Transfer
referred to in clause (b) of this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to the Company and Intermex, to be bound by
all of the terms of this Agreement.

 

6.      Appraisal and Dissenters’ Rights. Each Voting Party hereby waives, and
agrees not to assert or perfect, any rights of appraisal or rights to dissent
from the Mergers that such Voting Party may have by virtue of ownership of
Company Common Stock.

 

7.     Acquisition of Company Common Stock. Each Voting Party acknowledges and
agrees that he, she or it shall not acquire any additional equity securities of
the Company after the date hereof if as a result of such acquisition, such
Voting Party would Beneficially Own more than 9.9% of the equity securities of
the Company, after giving effect to the Mergers and the other transactions
contemplated by the Merger Agreement.

 



 3 

 

 

8.      Termination. This Agreement shall terminate upon the earliest to occur
of (i) the Second Merger Effective Time and (ii) the date on which the Merger
Agreement is terminated in accordance with its terms. Upon termination of this
Agreement, this Agreement shall forthwith become void and have no effect and no
party hereto shall have any further obligations or liabilities under this
Agreement, except that (x) the provisions of Sections 8, 10, 12, and 13 shall
survive termination and (y) nothing herein shall relieve any party from
liability for any breach of this Agreement prior to such termination.

 

9.      No Agreement as Director or Officer. Voting Party is signing this
Agreement solely in his, her or its capacity as a stockholder of the Company. No
Voting Party makes any agreement or understanding in this Agreement in such
Voting Party’s capacity as a director or officer of the Company or any of its
subsidiaries (if Voting Party holds such office). Nothing in this Agreement will
limit or affect any actions or omissions taken by a Voting Party in his, her or
its capacity as a director or officer of the Company, and no actions or
omissions taken in any Voting Party’s capacity as a director or officer shall be
deemed a breach of this Agreement. Nothing in this Agreement will be construed
to prohibit, limit or restrict a Voting Party from exercising his or her
fiduciary duties as an officer or director to the Company or its stockholders,
as applicable.

 

10.  Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entitled at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof. Each party
further agrees that no party shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtain any
remedy referred to in this Section 10, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

11.  Entire Agreement. This Agreement supersedes all prior agreements, written
or oral, between the parties hereto with respect to the subject matter hereof
and contains the entire agreement between the parties with respect to the
subject matter hereof. Any provision of this Agreement may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed, in the
case of an amendment, by each party to this Agreement, or, in the case of a
waiver, by the party against whom the waiver is to be effective. No waiver of
any provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 

12.  Notices. All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested), (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses set forth on Annex A (or
at such other address for a party as shall be specified in a notice given in
accordance with this Section 12).

 



 4 

 

 

13.  Miscellaneous.

 

a.     This Agreement, the rights and duties of the parties hereto, and any
disputes (whether in contract, tort or statute) shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Delaware.

 

b.     Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the Delaware state courts located in Wilmington, Delaware, or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware. Each of the parties hereto agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 12 or in such other manner as may be permitted by
applicable Laws, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court or tribunal other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder (i) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve process in
accordance with this Section 13(b), (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by applicable Law, any
claim that (x) the suit, action or proceeding in such court is brought in an
inconvenient forum, (y) the venue of such suit, action or proceeding is
improper, or (z) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

c.      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13(c).

 



 5 

 

 

d.     If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

e.      This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

f.       Each party hereto shall execute and deliver such additional documents
as may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

g.     All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

h.     The obligations of each Voting Party set forth in this Agreement shall
not be effective or binding upon such Voting Party until after such time as the
Merger Agreement is executed and delivered by each of the parties thereto. The
parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

 

i.       No party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other parties
hereto. Any assignment contrary to the provisions of this Section 13(i) shall be
null and void.

 

[Remainder of this page intentionally left blank]

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

COMPANY STOCKHOLDERS:

 

DGC FAMILY FINTECH TRUST

 

  By: /s/ Rafi Licht     Name: Rafi Licht     Title: Trustee  

 

FINTECH INVESTOR HOLDINGS II, LLC

 

  By: /s/ Daniel Cohen     Name: Daniel Cohen     Title:   Authorized Person  

 

SWARTHMORE TRUST OF 2016

 

  By: /s/ Richard Maiocco     Name:  Richard Maiocco     Title: Trustee  

 

HEPCO FAMILY TRUST

      By: /s/ Mark Gimbel     Name: Mark Gimbel     Title: Trustee  

 

COHEN SPONSOR INTERESTS II, LLC

      By: /s/ Daniel Cohen     Name: Daniel Cohen     Title:   Manager

 

[Voting Agreement]



 

 

 



 



/s/ Betsy Z. Cohen

  Betsy Z. Cohen       /s/ Daniel G. Cohen   Daniel G. Cohen       /s/ James J.
McEntee, III   James J. McEntee, III       /s/ Shami Patel   Shami Patel      
/s/ Jeremy Kuiper   Jeremy Kuiper    



  

[Voting Agreement]

 



 

 

 

 

COHEN AND COMPANY LLC

 

  By: /s/ Lester Brafman     Name: Lester Brafman     Title: CEO

  



  /s/ Plamen Mitrikov  

Plamen Mitrikov



 

[Voting Agreement]



 

 

 



 

COMPANY:

 

FINTECH ACQUISITION CORP. II

 

  By: /s/ James J. McEntee, III     Name: James J. McEntee, III     Title:
 President

 

[Voting Agreement]



 

 

 

 

INTERMEX:

 

INTERMEX HOLDINGS II, INC.

      By: /s/ Robert Lisy     Name: Robert Lisy     Title:  President and Chief
Executive Officer

 

[Voting Agreement]



 

 

  

Annex A

 



Holder  Address  Shares of Company Common Stock   Options and Warrants to
Purchase Company Common Stock   Other Company Equity Securities or Rights to
Acquire Company Equity Securities  DGC Family FinTech Trust 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   513,407                             FinTech Investor Holdings II, LLC 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   3,609,678    195,000       Swarthmore Trust of 2016 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   370,795            Hepco Family Trust 

1845 Walnut Street, 10th Floor

Philadelphia, PA 19103

   200,000            Cohen Sponsor Interests II, LLC 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   500,000            Betsy Z. Cohen 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   392,827            Daniel G. Cohen 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   542,827            James J. McEntee, III 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   39,709            Shami Patel 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   57,045            Jeremy Kuiper 

c/o FinTech Acquisition Corp II

712 5th Avenue, Floor 12

New York, NY 10019

   57,045            Cohen and Company LLC  Cira Center
2929 Arch Street, Suite 1703
Philadelphia, PA 19104-2870   30,000            Plamen Mitrikov  712 Fifth
Avenue, Floor 8, New York, NY 10019   50,000           



 

  

 



 

 

